943 So.2d 917 (2006)
Christopher KERR, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-1621.
District Court of Appeal of Florida, First District.
December 1, 2006.
Christopher Kerr, pro se, Petitioner.
*918 Charlie Crist, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the October 19, 2005, order denying motion for postconviction relief issued in Okaloosa County Circuit Court case number 96-CF-1755. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
ERVIN, KAHN, and VAN NORTWICK, JJ., concur.